DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Continuation Data
3.	This application claims priority to PCT/GB2020/050099, filed January 17, 2020.
Information Disclosure Statement

4.	The Information Disclosure Statements filed on July 15, 2021 and February 28, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Objections
5.	Claim 50 is objected to because of the following informalities:
Re claim 50 currently depends on cancelled claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 36-44 and 47-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoll (2006/0011449).
	With respect to claims 36, 37, 41-44, and 48-55, Knoll discloses in figure 1 and paragraphs 0054-0061,0036, 0066, 0068, and 0070) a capacitive-coupled tag comprising a chip 104, a first metalized layer 105 formed on the top face of the chip 104 and a second metalized layer 106 formed on the bottom face of the chip. The first and second metalized layers 105 and 106 form a field coupling element for capacitive interaction with electrodes 110, 111 of a reader. The field coupling element (i.e. the layers 105 and 106) is connected to a circuit integrated in chip 104. The circuit in the chip can comprise a load modulator (paragraph 0036) for varying the impedance of the tag. The chip 104 can store a serial number or a security code (paragraph 0057) and can be read at radio frequencies of 13.56 MHz and 900MHz (paragraph 0066). Thus the tag is an RFID tag. The tag can be powered by the electric field provided by the reader (paragraph 0058). The chip has a thickness of 40um. In an alternative arrangement (paragraph 0061 ), the second metallized layer 106 may be omitted. In this case the electrically conductive substrate of the chip 104 forms the coupling electrode with reader electrode 111. The electric field from the reader sets up an electric field between the front and back of the chip (same arrangement as is shown in Fig. 1 of the present application). The chip comprises a rewritable memory (paragraph 0070) and by implication must be capable of decoding signals sent from the reader in order to program the memory (paragraph 0035). Therefor it is clear that Knoll discloses a capacitive coupled RFID, tag 104-106 (Fig. 1) comprising a semiconductor substrate 104 having a first planar surface and a second planar surface distal from the first planar surface; a metallic pad 105 formed on the first planar surface of the semiconductor substrate 104; a circuit formed on the semiconductor substrate (paragraph 0054, third sentence) and electrically connected to the metallic pad and the second planar surface of the semiconductor substrate (paragraph 0054, last two sentences), the circuit configured to respond to an RF, input signal (paragraph 0066) by providing a data signal (serial number or security code: paragraph 0057) encoded by varying an impedance (paragraph 0036: load modulator) between the metallic pad and the second planar surface of the semiconductor substrate 104.
	With respect to claim 38, paragraph 0058 discloses powering the circuit by the RF input signal.
	With respect to claim 39, paragraph 0035 discloses reading/writing operations which describe decoding an encoded signal. 
With respect to claim 40, paragraph 0036 discloses the load modulator which typically changes the amplitude of the input signal if the load is resistive, although a reactive load such as a capacitor would vary the phase/frequency.
With respect to claim 47, figure 1 illustrates the surfaces of the chip being parallel.
Allowable Subject Matter
8.	Claims 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Knoll teaches a capacitive coupled RFID tag, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 45 and 46 of the present claimed invention. Specifically, prior art fails to teach the claimed capacitive coupled RFID tag, wherein the circuit is configured to cease providing the data signal by applying a short circuit between the metallic pad and the second planar surface of the semiconductor substrate, and wherein the circuit is configured to cease providing the data signal until the one or more further capacitive coupled RFID tags have provided their data signal and further fails to teach the claimed the capacitive coupled RFID tag, wherein the circuit is further configured to cease providing the data signal according to an anti-collision protocol, wherein the anti-collision protocol is based on communications between the one or more capacitive coupled RFID tags according to a pre-determined order of response, according to a negotiated response between the one or more capacitive coupled RFID tags, or a random number generator. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See attached PTO-892, Reference Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
November 10, 2022